22 So.3d 157 (2009)
Zachary JOERIN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-5555.
District Court of Appeal of Florida, Second District.
December 2, 2009.
James Marion Moorman, Public Defender, and Richard J. D'Amico, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Deborah A. Fraim, Assistant Attorney General, Tampa, for Appellee.
WALLACE, Judge.
Zachary Joerin appeals his judgment and sentence for fleeing or attempting to elude a law enforcement officer under section 316.1935(3)(a), Florida Statutes (2007), a second-degree felony. Mr. Joerin argues that double jeopardy principles bar his fleeing or eluding conviction because he had previously pleaded nolo contendere to and been sentenced for a reckless driving offense, section 316.192(1), stemming from the same series of events that gave rise to the fleeing or eluding charge. We conclude that Mr. Joerin's convictions for both reckless driving and fleeing or eluding do not violate double jeopardy. See Cruz v. State, 956 So.2d 1279, 1282 (Fla. 4th DCA 2007).
Affirmed.
VILLANTI and CRENSHAW, JJ., Concur.